DICE, Judge.
This is an appeal by Chester A. Oehler, as a surety upon the appearance bond of William Hood, from a final judgment of *512Criminal District Court No. 2 of Dallas County forfeiting said bond.
The judgment nisi entered against the principal and sureties on the bond recites that the judgment would be made final unless good cause be shown by the surities on said bond why the defendant did not appear by “filing a written answer at or before 10:00 o’clock A.M. of the Monday next after the expiration of 20 days after the date of service of Scire Facias or citation :J: * * 99
Art. 425 V.A.C.C.P., provides that the judgment nisi “* * * shall state that the same will be made final, unless good cause be shown at the next term of court why the defendant did not appear.”
A judgment nisi which does not contain this statutory provision is void and cannot be made the basis of a final judgment. See: Blue, et al, v. State, No. 32,385, (page — this volume), 341 Blue, et al, v. State, No. 32,385, (page 449 this volume), 341 S.W. 2d 917; Searcy et al v. State, (page 521 this volume), 342 8 Tex. Jur. 2d 192, sec. 66, Bail and Recognizance.
The judgment nisi entered in the instant case does not comply with the statute, is clearly void and cannot support the final judgment from which appellant prosecutes the appeal.
The judgment is reversed and the cause remanded.
Opinion approved by the Court.